Citation Nr: 1040001	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for lung cancer status post lower 
left lobectomy.

4.  Entitlement to service connection for lung cancer status post 
lower left lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to September 
1957 and from July 1959 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs Regional Office in Boise, Idaho.

The Veteran has since moved to Washington state, therefore the 
Seattle RO now has jurisdiction over his claims.

In April 2009, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
evidentiary development.


FINDINGS OF FACT

1.  An unappealed April 2004 RO rating decision denied service 
connection for Type 2 diabetes mellitus on the basis that such 
disability was not shown to have been incurred in service or 
manifest to a compensable degree within the first postservice 
year, and that the Veteran was not shown to have set foot in 
Vietnam to allow application of the herbicide presumptive 
provisions.

2.  An unappealed April 2004 RO rating decision denied service 
connection for lung cancer, status post lower left lobectomy, on 
the basis that such disability was not shown to have been 
incurred in service, that a malignant tumor was not manifest to a 
compensable degree within the first postservice year, that the 
Veteran was not shown to have been exposed to ionizing radiation, 
and that the Veteran was not shown to have set foot in Vietnam to 
allow application of the herbicide presumptive provisions.

3.  Evidence received since the April 2004 RO rating decision is 
new and material as it includes the Veteran's previously 
unconsidered report of entering 15 miles into the territory of 
the Republic of Vietnam in a combat operation which, if true, 
would warrant presumptive service connection for Type 2 diabetes 
mellitus and lung cancer as due to herbicide exposure.

4.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam War, he did not participate in atmospheric 
weapons testing during Operation PLUMBBOB, there is no competent 
evidence that he was exposed to an herbicide agent and/or 
ionizing radiation during service, and significant evidence 
against such a finding. 

5.  The Veteran's Type II diabetes mellitus, which first 
manifested many years after service, is not shown to have been 
caused and/or aggravated by active service.

6.  The Veteran's lung cancer, which first manifested many years 
after service, is not shown to have been caused and/or aggravated 
by active service.






CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision, that denied claims of 
entitlement to service connection for diabetes mellitus and lung 
cancer, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.201, 20.300, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the April 
2004 rating decision that denied claims of entitlement to service 
connection for diabetes mellitus and lung cancer; those claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Service connection for Type 2 diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

4.  Service connection for lung cancer status post lobectomy is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for Type II diabetes 
mellitus and lung cancer status post lower left lobectomy.  The 
RO has adjudicated both of these claims on the merits, having 
determined that the Veteran submitted new and material evidence 
sufficient to reopen previously denied claims.  The Board must 
independently determine whether new and material evidence has 
been submitted to reopen the prior final decisions.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

In an April 2004 rating decision, the RO denied service 
connection for diabetes mellitus and lung cancer status post 
lower left lobectomy.  The Veteran was provided notice of this 
decision, and his appellate rights, by RO letter dated April 7, 
2004.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 
38 U.S.C.A. § 5108 provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7104.  An NOD must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with 
the AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the claimant 
or the claimant's authorized representative.  38 C.F.R. 
§§ 20.201, 20.300.

While special wording is not required, an NOD must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

Without a timely NOD with the unfavorable determination by the 
AOJ, the Board has no jurisdiction to consider the merits of an 
appeal of such determination.  38 U.S.C.A. §§ 7105(c), 7108.  See 
Marsh v. West, 11 Vet. App. 468 (1998).

In August 2004, the Veteran submitted a statement that stated as 
follows:

I would like to open my Veteran Affairs claim folder 
for a rating for the following condition which I feel 
is directly related to my military service.

1. Lung Cancer  2. Diabetes

Medical evidence can be obtained at the Spokane VAMC.  
I have also included other medical records to support 
my claim.

The Board has considered whether this August 2004 statement might 
be viewed as an NOD to the April 2004 rating decision.  However, 
as there is no mention of the April 2004 rating decision or any 
disagreement with previous denials by the RO, the August 2004 
document does not constitute an NOD as it does not express 
disagreement with the prior April 2004 determination and a desire 
for appellate review.  38 C.F.R. § 20.201; Gallegos, 283 F.3d 
1309 (Fed. Cir. 2002).

Rather, the Board finds that the August 2004 statement is clearly 
a request to reopen the previously denied claims for service 
connection for diabetes mellitus and lung cancer status post 
lower left lobectomy.  As the record does not reflect any timely 
filed NOD with respect to the April 2004 RO decision denying 
service connection for Type 2 diabetes mellitus and lung cancer, 
the Board finds that the April 2004 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.300, 20.302, 
20.1103.

Based on the above, the Veteran must submit new and material 
evidence to reopen both of his claims.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 
Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Malignant tumors and diabetes mellitus may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

The Veteran claims herbicide exposure by having set foot in the 
Republic of Vietnam during the Vietnam War.  Diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) during 
the specific time period will be considered to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in Vietnam 
from January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For 
diabetes mellitus and respiratory cancers (including lung 
cancer), the presumption requires exposure to an herbicide agent 
and manifestation of these diseases to a degree of at least 10 
percent at any time after service.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Service in Vietnam includes service in the waters offshore, or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The 
presumptive provisions of 38 C.F.R. § 3.307(a)(6), pertaining to 
herbicide exposure, do not apply to a Veteran serving in a 
deepwater vessel off the coast of Vietnam who did not actually 
set foot in Vietnam or enter the inland waterways.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 (1997).  
Notably, VA's General Counsel has also determined that service in 
high altitude planes flying over Vietnam without any other 
contact with Vietnam did not constitute "service in Vietnam" 
under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (1993).

The Veteran's service personnel records (SPRs) for his first 
period of active serve show that the Veteran served in Inchon, 
Korea, from July 1954 to October 1954.  The DoD has not reported 
any herbicide use in Korea for this time period.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2.

The Veteran's SPRs for his second period of active service show 
that he served in Thailand from December 1964 to December 1965.  
There is no documentary evidence, such as travel orders, 
temporary duty orders, or awards, which suggests that the Veteran 
ever set foot in Vietnam.  A November 2009 RO memorandum reflects 
that the Veteran's Thailand service did not involve herbicide 
exposure.

The Veteran has also alleged exposure to ionizing radiation 
during Operation PLUMBBOB, which occurred during the time period 
from May 28, 1957 through October 22, 1957.  38 C.F.R. 
§ 3.309(d)(3)(v)(N).

Service connection based upon exposure to ionizing radiation can 
be awarded on three different legal bases.  Service connection 
may be established under the provisions of 38 C.F.R. § 3.309(d), 
38 C.F.R. § 3.311, or on the basis of direct, or in certain cases 
presumptive, service connection.  See Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, service connection for a radiation-exposed veteran may be 
established on a presumptive basis under 38 U.S.C.A. § 1112(c)(2) 
or 38 C.F.R. § 3.309(d).  Lung cancer is subject to presumptive 
service connection under 38 C.F.R. § 3.309(d)(xx).  However, 
diabetes mellitus is not specifically listed as a presumptive 
disease under these provisions.  As such, these provisions do not 
apply to the diabetes mellitus claim.

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for VA on behalf of a veteran who was exposed to 
ionizing radiation in service and manifests a radiogenic disease 
to assist a veteran prove his or her claim on a direct basis.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Diabetes 
mellitus is not specifically listed as a potential radiogenic 
disease under these provisions, and there is no medical opinion 
suggesting that his claimed conditions may be radiogenic in 
nature.  As such, the specialized development procedures of 
38 C.F.R. § 3.311(b) do not apply to the diabetes mellitus claim.

As to the third method, even when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  As 
noted in Haas, a claimant is entitled to set forth evidence of 
actual herbicide exposure.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination could 
be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat veteran; 
it aids him or her by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Evidence of record at the time of the April 2004 RO rating 
decision included the Veteran's service treatment records (STRs) 
which did not reflect any lay or medical evidence of diabetes 
mellitus and/or lung cancer.  The post service medical records 
first reflected diagnoses of Type 2 diabetes mellitus and lung 
cancer many years following active service.  There was no medical 
opinion linking either of these diagnoses to an event during 
active service.

The Veteran alleged exposure to both herbicides and ionizing 
radiation during his periods of active service.  With respect to 
herbicide exposure, which would allow presumptive service 
connection for both disease processes, the Veteran reported 
having set foot in Vietnam during a two hour stopover flight in 
Saigon, at which time he was allegedly directly sprayed with 
Agent Orange on the left side of his body.  This event occurred 
in a combat environment where military helicopters were spraying 
the airport perimeters due to incoming sniper fire.

The Board will make no comment over whether is reasonably to 
believe that a two-hour stopover in Saigon could ever be a 
reasonable basis for the development of diabetes in a Veteran 
decades later.   

The unappealed April 2004 RO rating decision denied service 
connection for Type 2 diabetes mellitus on the basis that such 
disability was not shown to have been incurred in or aggravated 
by service, and that the Veteran was not shown to have set foot 
in Vietnam to allow application of the herbicide presumptive 
provisions.

The unappealed April 2004 RO rating decision also denied service 
connection for lung cancer status post lower left lobectomy on 
the basis that such disability was not shown to have been 
incurred in or aggravated by service, that a malignant tumor was 
not manifest to a compensable degree within the first postservice 
year, that the Veteran was not shown to have been exposed to 
ionizing radiation, and that the Veteran was not shown to have 
set foot in Vietnam to allow application of the herbicide 
presumptive provisions.

Evidence added to the record since the RO's April 2004 rating 
decision includes the Veteran's allegation, as set forth in an 
August 2005 statement, that he entered approximately 15 miles 
into the borders of Northern Vietnam chasing Vietnamese 
insurgents as requested by the Royal Thai Army.  This allegation, 
which is presumed true for reopening purposes, constitutes new 
and material evidence for both claims as it provides a previously 
unconsidered factual basis for herbicide exposure.  If accepted 
as true, the Veteran's Type 2 diabetes mellitus and lung cancer 
could be presumptively service-connected under 38 C.F.R. 
§ 3.309(d).  The claims, therefore, are reopened for review on 
the merits.

Notably, as indicated above, the RO has deemed these claims 
reopened and adjudicated them on the merits.  Thus, there is no 
prejudice to the Veteran in the Board adjudicating the claims on 
the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 
394 (2010).

The Veteran's STRs for both periods of active service do not 
reflect any lay or medical evidence of diabetes mellitus and/or 
lung cancer.  His May 1968 separation examination for the second 
period of active service reflected normal urinalysis and chest x-
ray examinations, and normal clinical evaluations of the lungs, 
chest and endocrine system.  

Overall, the Board must find that the Veteran's STRs provide 
highly probative evidence against these claims by failing to 
reflect lay or medical evidence of diabetes mellitus and/or lung 
cancer during service.

Post-service, it is significant that the evidentiary record does 
not reflect complaints or treatment related to diabetes mellitus 
until approximately 1992, when a diagnosis of borderline adult 
onset diabetes mellitus was deemed questionable.  See VA 
catheterization report dated January 1992.  The Veteran was 
diagnosed and treated for lung cancer many years thereafter.  The 
Veteran himself alleges the onset of diabetes mellitus in 1983.  
See VA Registry Agent Orange Examination dated September 2002.  

Thus, the lay evidence and postservice medical records provide 
highly probative evidence against these claims under the 
presumptive provisions governing chronic diseases under 38 C.F.R. 
§ 3.309(a). 

Furthermore, the Board notes that the multi-year gap between the 
Veteran's discharge from active duty service (1968) and the 
initial onset of the disorders (1983 according to Veteran and 
much later according to the medical records) is not consistent 
with a finding of in-service onset.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

Furthermore, the Board finds no medical evidence of record which 
links the Veteran's diabetes mellitus and lung cancer, which 
first manifested many years after service, to any event during 
service.

The Veteran has primarily alleged that service connection for 
diabetes mellitus and lung cancer is warranted as presumptively 
due to herbicide exposure.  The Veteran first reports having set 
foot in Vietnam during a two hour stopover flight in Saigon, at 
which time he was allegedly directly sprayed with Agent Orange on 
the left side of his body during combat operations where military 
helicopters were spraying the airport perimeters due to sniper 
fire.

On a factual basis, the Board finds the Veteran's recollection of 
events, in which he alleges he landed in Vietnam, was sprayed 
with Agent Orange, and then left two hours later to be not 
credible in the extreme. 

The Veteran also alleges that he entered approximately 15 miles 
into the borders of Northern Vietnam chasing Vietnamese 
insurgents as requested by the Royal Thai Army.  The Veteran 
further reports serving in Korea from 1954 to 1955 in the Yong 
Dong Foa area up to the DMZ. 

Finally, the Veteran alleges having been exposed to ionizing 
radiation during Operation PLUMBBOB in 1957.  He gave a unit of 
assignment of the 4th Infantry Battalion, Engineering in April 
1957.  The Veteran described participating in troop maneuvers at 
Camp Desert Rock/TRINITY Base Camp, wherein he witnessed an 
atmospheric test from a trench.  He recalled being issued a film 
badge which was taken from him after the test.  Otherwise, the 
Veteran provided very little detail of his alleged participation.

Operation PLUMBBOB occurred during the time period from May 28, 
1957 through October 22, 1957.  38 C.F.R. § 3.309(d)(3)(v)(N).  
The Veteran's SPRs reflect that the Veteran was stationed at Fort 
Lewis, Washington from May 1957 until the time of his discharge 
in September 1957.  There is no documentary evidence, such as 
travel orders, temporary duty orders, or awards, which suggests 
that the Veteran participated in Operation PLUMBBOB.

The Veteran's SPRs for his second period of active service show 
that he served in Thailand from December 1964 to December 1965.  
There is no documentary evidence, such as travel orders, 
temporary duty orders, or awards, which suggests that the Veteran 
ever set foot in Vietnam.

Additionally, the National Personnel Records Center (NPRC) has 
advised the RO that there is no documentary evidence that the 
Veteran served in Vietnam, or was exposed to ionizing radiation.  
A November 2009 RO memorandum reflects that the Veteran's 
Thailand service did not involve herbicide exposure.

Thus, the only evidence in this case suggesting that the Veteran 
either set foot in Vietnam or participated in atmospheric weapons 
testing is the allegations from the Veteran himself.  In 
determining whether statements submitted by the Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, after a review of all the entire evidentiary 
record, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not set foot in Vietnam and it 
is not shown that he was otherwise exposed to herbicides and/or 
ionizing radiation during service.  Unfortunately, the Veteran's 
assertions of such exposure are not credible.  

Notably, the Veteran's statements are not consistent with his 
SPRs that do not reflect that he set foot in Vietnam, or that he 
participated in Operation PLUMBBOB, as claimed.  In fact, the 
Veteran's SPRs clearly document his presence at Fort Lewis, 
Washington during Operation PLUMBBOB, which provides official 
documentary evidence contradicting the Veteran's allegations.

Additionally, the Veteran's own statements are internally 
inconsistent.  For example, the Veteran has essentially argued 
brief incursions into the territory of the Republic of Vietnam.  
His visitation to Saigon involved a two hour plane layover.  
However, on his September 2002 VA Agent Orange Registry 
examination, the Veteran reported that his "primary" service in 
Vietnam and Thailand occurred in Saigon.  These statements from 
the Veteran are internally inconsistent.

Moreover, in an attempt to reopen this claim, the Veteran 
reported for the first time that he participated in a military 
mission into Northern Vietnam chasing Vietnamese insurgents.  
However, during his testimony in September 2008, the Veteran 
essentially denied that such an event occurred, indicating that 
his Saigon airport visitation was the only time he visited 
Vietnam.  See Transcript of Veteran's Personal RO Hearing dated 
September 2008, p. 4.

Finally, the Veteran has reported serving in combat against the 
enemy.  See VA Agent Orange Registry examination dated September 
2002.  The Board finds no documentary evidence of record 
corroborating that the Veteran engaged in combat with the enemy, 
such as awards indicative of combat service.  As such, the Board 
finds no basis to apply the provisions of 38 U.S.C.A. § 1154(b) 
to any aspect of the claims.  His claims of combat only diminish 
more his credibility with the Board regarding all claims. 

In totality, the Board finds that the official service department 
records which establish that the Veteran was not present for 
Operation PLUMBBOB, and do not corroborate any service in the 
Republic of Vietnam as claimed, greatly outweighs the Veteran's 
inconsistent, unsubstantiated and non-credible assertions of 
having set foot in Vietnam during the Vietnam War, and having 
participated in Operation PLUMBBOB.  As such, the Board finds no 
basis to apply the presumptive provisions relating to herbicide 
exposure and ionizing radiation exposure.

The Board has also considered the Veteran's belief that events in 
service are responsible for his diabetes mellitus and ionizing 
radiation exposure.  Notably, the Veteran does not allege the 
onset of symptoms of such diseases in service, or persistent or 
recurrent symptoms of disability since service.  As indicated 
above, the preponderance of the evidence is against a finding 
that the Veteran was exposed to herbicides and/or ionizing 
radiation in service as claimed.  The competent medical evidence, 
in the form of a negative May 1968 separation examination, 
indicates that such disorders were not present in service greatly 
outweighing any lay allegation by the Veteran.

Notably, the Veteran has also reported postservice dioxin 
exposure and weed killers while working in the forest service.  
See VA Registry Agent Orange Examination report dated September 
2002.  He admits to working with welding equipment and being 
exposed to a variety of different chemicals, fumes and dust.  See 
Kootenal Medical Center examination report dated December 2001.  
The Board must also note the Veteran's long-term history of 
smoking 1 to 2 packs of cigarettes per day.  Thus, the Veteran 
himself has also reported postservice factors which may or may 
not be responsible for his disease processes.

In any event, the Veteran does not have the specialized education 
and training to link his currently diagnosed Type 2 diabetes 
mellitus and lung cancer to either of his periods of service.  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the service connection 
claims and there is no doubt of material fact to be otherwise 
resolved.  38 U.S.C.A. § 5107(b).  As such, the appeals are 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In this case, the Veteran was not provided VCAA compliant pre-
adjudicatory notice.  However, as addressed below, the Board 
finds that such error did not result in any prejudicial harm to 
the Veteran.

The Veteran submitted an application to reopen these claims in 
August 2004.  A pre-adjudicatory RO letter dated September 2004 
advised the Veteran of the types of evidence and/or information 
deemed necessary to decide the claims as well as the relative 
duties on the part of the Veteran and VA in developing his 
claims.  In pertinent part, the Veteran was specifically advised 
of his prior final denials on the bases that there was no proof 
that he set foot in Vietnam, and that he had failed to provide 
sufficient information to verify his claimed exposure to ionizing 
radiation.

Thus, this letter advised the Veteran of the types of evidence 
deemed necessary to reopen and substantiate his claims.  As held 
above, the Veteran provided additional new evidence of alleged 
herbicide exposure which was accepted as reopening the claims, 
thus rendering harmless any error in the RO by not providing him 
the exact standard of what constituted new and material evidence.

Notably, a post-adjudicatory RO letter dated March 2006 advised 
the Veteran of the criteria for establishing a disability rating 
and effective date of award should service connection be 
established.  As the claims remain denied, these issues are not 
implicated so that any timing deficiency constitutes harmless 
error.  

The Veteran was first provided content complying VCAA notice for 
a new and material claim in May 2009.  The timing deficiency was 
cured with readjudication of the claims in the July 2010 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006)

On review of the record, the Board finds that the Veteran has had 
ample opportunity and notice to participate in the adjudication 
of his claims, including the dispositive issue on appeal 
concerning his alleged herbicide and/or ionizing radiation 
exposure.  In addition to his providing evidence to reopen the 
claims on this basis alone, the Board observes that the prior 
claim included a May 2003 RO letter which specifically requested 
the Veteran to provide evidence that he set foot in Vietnam, such 
as pictures, travel orders, post cards etc.  In a statement 
received in June 2003, the Veteran indicated having no such 
evidence.

Additionally, a July 30, 2003 letter notified the Veteran of 
additional evidence that he could substantiate his herbicide 
and/or ionizing radiation exposure.  In a statement received in 
October 2003, the Veteran indicated having no further evidence of 
his herbicide exposure although he submitted an ionizing 
radiation questionnaire.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d). 

Here, VA obtained the Veteran's STRs and SPRs.  The RO 
specifically requested the NPRC to investigate the Veteran's 
allegations of having set foot in Vietnam and his claimed 
exposure to ionizing radiation.  The RO also reviewed DoD 
provided information concerning herbicide use in Korea and 
Thailand.  VA, private medical records and documents pertaining 
to an application for disability benefits with the Social 
Security Administration are also included in the claims file.  
Notably, in February 2008, the Tucson VA Medical Center reported 
having no additional treatment records of the Veteran.  There are 
no outstanding requests for VA to obtain any additional private 
treatment records for which the Veteran has both identified and 
authorized VA to obtain on his behalf.

The Board further finds that medical examination and/or opinion 
is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  
As held above, the record does not contain any lay or medical 
evidence suggesting that the Veteran has experienced persistent 
or recurrent symptoms of diabetes mellitus and/or lung cancer 
since service.  The Veteran's contentions on a factual basis have 
been nearly totally rejected for reasons cited above.  As such, 
examination under the provisions of 38 C.F.R. § 3.159(c)(4) is 
not warranted.  See generally McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As further held above, the Veteran was not exposed to herbicides 
and/or ionizing radiation during service.  There is no medical 
opinion of record suggesting that his diabetes mellitus and/or 
lung cancer first manifested in service, manifested to a 
compensable degree within the first postservice year or is 
otherwise related to an event in service.  The mere conclusory 
generalized lay statements from the Veteran that an event or 
illness caused his current conditions are insufficient to require 
VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 
1278 (2010).

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for Type 2 diabetes 
mellitus is reopened.

Service connection for Type 2 diabetes mellitus is denied.

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for lung cancer 
status post lower left lobectomy is reopened.

Service connection for lung cancer status post lower left 
lobectomy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


